EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert J. Ballarini (Reg. No. 48,684) on 22 September 2021.

The application has been amended as follows: 
IN THE CLAIMS
In Claim 1, the dashes at the beginning of clauses have been deleted. (five instances)

In Claims 1, 6, 7, and 9, “can be” has been replaced by - - is configured to be - -. (four instances)

In Claim 1, lines 5-6, Claim 7, line 5 (two instances for Claim 7), and Claim 10, line 2, “intended” has been replaced by - - configured - -. (five instances)

In Claim 7, line 1, “at least one” has been replaced by - - the at least one - -.

 transmission unit 3.)


In Claim 3, “are aligned, or can be aligned,” has been replaced by - - are configured to be aligned - -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The independent claim overcomes the prior art since it requires that said at least one pin element has at least one circumferential groove and wherein, in an assembled condition of the gripper, the at least one circumferential groove engages a contact edge formed either in the second portion of the gripper body or in a supporting element of the at least one transmission element, under the action of a preloading elastic force acting perpendicularly to the said pivot axes and generated by preloading elastic means prearranged in the gripper body so as to force the first portion and the second portion of the gripper body to reciprocally move away from each other in combination with the other claim limitations.
The prior art of record does not disclose this combination of limitations. For example, US Patent Publication No. 7,976,087 to Maffeis discloses at least one pin element 24, however, Maffeis does not disclose that at least one pin element 24 has at least one circumferential groove and wherein, in an assembled condition of the gripper, the at least one circumferential groove engages a contact edge formed either in the second portion of the gripper body or in a supporting element of the at least one transmission element, under the action of a preloading elastic force acting perpendicularly to the said pivot axes and generated by preloading elastic means prearranged in the gripper body so as to force the first portion and the second portion of the gripper body to reciprocally move away from each other in combination with the other claim limitations. Similarly, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,817,466 to Osterfeld et al. does not disclose a groove in pin 54 as claimed in FIG. 6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Gerald McClain/Primary Examiner, Art Unit 3652